Citation Nr: 9925979	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a burn scar of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 to March 1964.  
In a July 1994 rating decision, service connection was 
granted for a burn scar of the left leg and a noncompensable 
evaluation was assigned, effective from June 1987.  (The RO 
stated that a noncompensable evaluation was assigned pending 
an opinion as to whether the burn in service was a residual 
of a second or third degree burn and measurement of the area 
involved.)  This appeal arises from a May 1995 rating 
decision of the Pittsburgh, Pennsylvania Regional Office 
(RO), which assigned a 10 percent evaluation for a burn scar 
of the left leg, effective from June 1987, after determining 
that the evidence showed a second degree burn scar of the 
left leg.  

The Board of Veterans' Appeals (Board) notes that in a recent 
case, Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection--which describes the present 
case--and a claim for an increased rating of a service 
connected disability.  The issue for appellate consideration, 
as amended since a January 1998 Board remand, is reflected on 
the first page of this decision in accordance with Fenderson.  

The Board also notes that in early January 1998 the veteran 
was scheduled to appear at a hearing before a member of the 
Board in Washington, D.C., in accordance with his request, 
but that he failed to appear.  The Board then remanded the 
case to the RO for additional development in January 1998.  
Thereafter, the Board received a letter from the veteran in 
January 1998, in which he requested a new date for a hearing 
before a member of the Board in Washington, D.C. on the basis 
that he was never informed of the hearing which had been 
scheduled for January 1998.  Of record, however, is a July 
1997 letter from the Board notifying the veteran of his 
hearing scheduled for January 1998 before a member of the 
Board.  The notice also indicated that if he failed to appear 
for his hearing and a request for postponement had not been 
received and granted then his case would be processed as 
though his request for a hearing had been withdrawn.  
Additionally, in regard to the veteran's claim that he was 
not notified of the hearing, the principles of administrative 
regularity dictate a presumption that government officials 
have properly discharged their official duties.  In the 
absence of clear evidence to the contrary, the Board must 
presume that officials at the Board "properly discharged 
their official duties" by mailing notification to the latest 
address then of record.  See Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992) (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 
131 (1926)).  While on remand, the veteran was given the 
opportunity to submit additional evidence and responded that 
he had stated his case completely and waived any additional 
period to submit information.  He asked that the case be 
returned to the Board.  In light of the foregoing, the 
veteran has been afforded the opportunity for a hearing and 
notified of a scheduled hearing, but as he failed to appear 
his request for a hearing is considered withdrawn.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's burn scar of the left leg was manifested by 
complaints of the left leg giving way in the winter time due 
to weakness of the muscles and of pain that felt like a 
"tear" every now and then; the clinical findings show a 
residual scar from a second degree burn, that was well-
defined and atrophic, with slightly hypopigmented and 
pigmented patches scattered from the anterior tibia to the 
posterior tibia area of the left leg.  The scar measured 24.5 
cm. long (vertically) and 24.5 cm. at its widest point 
(horizontally), with 10 cm. in width at the bottom of the 
scar, and had a smooth surface except for some scales.  The 
scar did not limit the functioning of the left leg.  



CONCLUSION OF LAW

The veteran's burn scar of the left leg is not more than 10 
percent disabling, according to regulatory criteria.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.118, Diagnostic Code 7801, 7802, 7803, 
7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records show that on an April 1960 enlistment 
physical examination a burn scar of the left leg was noted.  
On an April 1961 reenlistment physical examination, a large 
burn scar of the left anterior tibial area was noted.  On a 
May 1963 examination, a scar of the left leg was reported.  
On a December 1963 medical record, the veteran complained of 
a tender scar of the left leg which he had reportedly burned 
while in Korea.  The impression was a scar secondary to a 
third degree burn.  A notation a few days later indicates 
that in regard to his scar the veteran desired "whirlpool 
treatment" for mild discomfort caused by dorsiflexion of the 
foot.  On a January 1964 separation physical examination, a 
burn scar was noted over the entire anterior lateral surface 
of the left lower extremity from the knee to the ankle.  A 
medical history report included a burn scar of the left leg 
which first occurred as a child in 1948 and again in Korea in 
1960 and noted that there was pain in cold weather.  

In June 1987, a claim for service connection for a left leg 
disability was received.  

On a September 1987 VA examination, the veteran reported that 
he burned his left leg in a flame thrower accident while 
serving in Korea.  On examination, there was a burn scar on 
the left leg, about two-thirds circumference of the leg.  The 
calf was clear, but the rest of the leg from the knee to 
above the ankle was involved.  The diagnoses included burn of 
left anterior and medial leg.    

In a letter received in March 1991, the veteran's mother 
indicated that when the veteran was about seven years old he 
incurred second degree burns on his left leg, which left a 
very small scar which she had "dissolved with Carbonated 
Vaseline and Cocoa Butter".  She stated that while in 
service the veteran wrote and informed her that he had been 
burned severely on the same leg by a flame thrower.  

In a November 1991 hearing at the RO before a hearing 
officer, the veteran testified that his left leg was "burned 
raw" in 1960 and that his leg was treated with "oil, like 
paste" and wrapped in gauze dressing. 

At an August 1993 hearing before a member of the Board in 
Washington, D.C., the veteran testified that he had minimal 
scarring from a burn of his left lower leg as a child; that a 
burn of his left leg in service was larger and more severe, 
resulting in a scar that completely covered the area of the 
childhood burn scar; that his scar was painful on walking and 
that he could "feel the strain" on the tissue of his skin 
at the site of the scar; that his family doctor, Dr. 
Greenlee, treated him following service and provided him with 
ointment for his left leg scar; that he only had problems 
with the scar in the winter time when his leg became tight 
and the scar cracked; that he felt a strain when he put his 
foot down; and that he had a "short step" and was unable to 
walk normally.

In a June 1994 Board decision on reconsideration, entitlement 
to service connection for a burn scar of the left leg was 
granted.  In accordance with that decision, the RO in a July 
1994 rating decision assigned a noncompensable evaluation, 
effective from June 1987, for burn scar of the left leg under 
38 C.F.R. § 4.118, Diagnostic Code 7802 of the VA's Schedule 
for Rating Disabilities.  The RO stated that a determination 
as to whether the veteran had residuals of a second or third 
degree burn and an evaluation based on actual measurement of 
the residual scarring were deferred for a VA examination.  

On an August 1994 VA examination, the veteran complained of a 
scar from a burn on the left lower extremity.  In his medical 
history, it was noted that the veteran was burned in service 
and was treated at that time in a hospital for two days.  On 
examination, there was a well-defined, atrophic scar located 
anterior to the lateral aspect of the left tibia.  The scar 
was depressed, shiny, and slightly pigmented in two 
depigmented patches.  The scar ranged from about 10 cm. below 
the knee to about 5 cm. above the ankle.  It was noted that 
photos showing the extent of the scar were taken, and these 
photos are associated with the claims folder.  The diagnoses 
included scar from a burn.  

A February 1995 VA outpatient record notes that the veteran's 
burn scar measured 24.5 cm. long (vertically) and 24.5 cm. at 
its widest point (horizontally), with 10 cm. in width at the 
bottom of the scar.  The record notes that the scar was pale 
white and located on the anterior aspect of the left lower 
leg, with hyperpigmentation around the outer aspect.

On an April 1995 VA examination, the veteran complained that 
his leg gave way in the winter time.  In his medical history, 
it was noted that the veteran had a flame thrower injury in 
service that had healed with dressings and without a skin 
graft.  On examination, there was a depigmented, healed area 
of the left lower leg.  The scar on the anterior tibia 
measured 23 cm. by 20 cm. with patchy depigmentation.  There 
was no evidence of keloid formation, adherence, herniation, 
inflammation, swelling, depression, vascular supply, 
ulceration, tenderness and pain, or limitation of the part 
affected.  The diagnosis was a healed burn scar of the left 
lower leg.  

In a May 1995 rating decision, the RO assigned a 10 percent 
evaluation, effective from June 1987, for burn scar of the 
left leg under 38 C.F.R. § 4.118, Diagnostic Code 7802.  In a 
July 1995 statement, the veteran's representative on behalf 
of the veteran filed a notice of disagreement with the 
decision, indicating that the veteran's scar was large, 
adherent to the underlying tissue which caused a restriction 
of the muscles involved, and disfiguring.  

At an October 1996 hearing at the RO before a hearing 
officer, the veteran testified that he treated his burn scar 
with ointment every other day; that his left leg gave way due 
to weakness of the muscles in the winter time; that sometimes 
in the summer his leg bled when he picked at the scales; that 
his skin scaled when it was dry but did not scale if he 
continuously applied medication; that he experienced pain 
that felt like a "tear" every now and then; and that his 
family doctor, Dr. Greenlee, stated that he had sustained a 
third degree burn but that the VA hospital maintained that he 
had had a second degree burn.  The veteran indicated at the 
hearing that he would furnish an authorization for release of 
his medical records from Dr. Greenlee, but the record 
reflects that he has not done so.  

VA outpatient records dated from September 1994 to September 
1996 do not indicate any complaints of or treatment for a 
burn scar on the left leg.

In January 1998, the Board remanded the case to the RO in 
order to obtain any treatment records and to afford the 
veteran a VA examination.  The remand noted that there was 
ambiguity in the record as to whether the veteran's scar of 
the left leg was a residual of a second degree burn or a 
third degree burn.  

In January 1998, the RO requested the veteran to provide 
information regarding treatment of his burn scar.  The record 
reflects that he has not responded to this request.  

On a January 1999 VA examination, the veteran had well-
defined, atrophic, and slightly hypopigmented and pigmented 
patches scattered from his anterior tibia to the posterior 
tibia area of the left leg.  The scar began from about 10 cm. 
below the knee to about 5 cm above the ankle.  The surface of 
the scar was smooth but covered with some scales.  In the 
center of the anterior tibia area, there was one excoriated 
crusted lesion about 1 cm. in diameter which was the result 
of trauma two weeks previously.  The examiner noted that in 
comparing the current presentation with what the veteran had 
in 1994 there was no obvious change regarding the scar of the 
left lower extremity.  The examiner indicated that the scar 
was a residual of a second or third degree burn and that the 
scar did not limit the functioning of the veteran's leg in 
any way.  The diagnosis was scar from burn, stationary and 
stable.  In a February 1999 addendum to the VA examination 
report, the examiner indicated that the claims folder was 
reviewed along with the January 1999 VA examination report, 
and clarified that the veteran's scar was a residual of a 
second degree burn.  
 
II.  Analysis

Initially, it is noted that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

A 10 percent evaluation is warranted for a third degree burn 
scar area exceeding 6 square inches (38.7 cm.).  A 20 percent 
evaluation is warranted for a third degree burn scar area 
exceeding 12 square inches (77.4 cm.).  A 30 percent 
evaluation is warranted for a third degree burn scar area 
exceeding one-half square foot (0.05 m.).  A 40 percent 
evaluation is warranted for a third degree burn scar area 
exceeding one square foot (0.1 m.).  Note (1) states that 
actual third degree residual involvement is required to the 
extent shown under the diagnostic code.  Note (2) states that 
ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (1998).

A 10 percent evaluation is warranted for a second degree burn 
scar area approximating 1 square foot (0.1 m.).  Note (2) 
under Diagnostic Code 7801 is also applicable.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (1998).

A 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (1998).  A 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).  Scars may be evaluated for 
limitation of functioning of the part affected, which in this 
case is the left leg, under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1998).

The veteran essentially contends that a rating in excess of 
10 percent is warranted for his burn scar on the left leg.  
The record shows that he is rated at the maximum evaluation 
allowed under Code 7802 of the VA's Schedule for Rating 
Disabilities for a second degree burn scar that is localized 
in one area on one extremity.  In order to meet the criteria 
for a rating in excess of 10 percent under Diagnostic Code 
7801, the veteran's scar would have to be a residual from a 
third degree burn.  The findings noted on all the VA 
examinations of record plainly do not demonstrate actual 
third degree residual involvement.  In fact, the VA examiner 
in 1999 specifically opined that the veteran's scar was a 
residual from a second degree burn.  Although the veteran 
testified that his family doctor stated that his scar was a 
residual of a third degree burn, he never submitted any 
clinical evidence to support this claim.  The rating criteria 
mandate that such actual residual involvement must be 
clinically demonstrated.  Accordingly, the Board finds that 
the inservice reference in December 1963 to a third degree 
burn that had reportedly occurred three years previously--
which apparently was made without any clinical confirmation 
of such a burn injury in 1960--does not meet the schedular 
criteria to establish actual third degree burn residual 
involvement, in view of the specific finding based on 
examination and file review, that the scar is from a second 
degree burn.  Absent such residual involvement, a higher 
schedular rating is not warranted under Diagnostic Code 7801.  

The Board has also considered Diagnostic Codes 7803 and 7804.  
However, these codes do not provide an evaluation in excess 
of 10 percent.  Moreover, there is no clinical evidence of 
any functional limitations of the veteran's left leg linked 
to his service connected disability.  The veteran testified 
that his left leg gave way due to weakness of the muscles in 
the winter time.  However, a VA examination conducted in 
January 1999 did not disclose any complaints regarding 
weakness of the left leg or clinically demonstrate any 
functional limitations of the left leg.  (The veteran did not 
complain of any functional limitations regarding the left leg 
on his September 1987 and August 1994 VA examinations, and 
the April 1995 VA examiner specifically indicated that there 
were no functional limitations.)  Thus, a rating for symptoms 
reflecting a functional limitation cannot form a basis for an 
alternative or additional rating under Diagnostic Code 7805.  
The Board has carefully considered the arguments advanced by 
the veteran and his representative that the evidence favors 
his claim or at least is in equipoise.  In determining 
whether a claimed benefit is warranted, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 (1990).  In 
this case the Board finds that the preponderance of the 
evidence, as discussed above, is against the veteran's claim 
for an initial rating in excess of 10 percent for a burn scar 
of the left leg.

  ORDER

Entitlement to an initial rating in excess of 10 percent for 
a burn scar of the left leg is denied. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

